UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1445


MICHAEL HODGES,

                    Plaintiff - Appellant,

             v.

RONDELLE HERMAN, Judge; CAREY T., Agent DCSE; CRAIG M. BURSHEM,
Director DCSE; TAWANA MONTAGUE, Payroll,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00953-HEH)


Submitted: September 29, 2020                                 Decided: October 13, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Michael Hodges, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Hodges seeks to appeal the district court’s memorandum order dismissing

his complaint without prejudice for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “An order

dismissing a complaint without prejudice is not an appealable final order under § 1291 if

‘the plaintiff could save [the] action by merely amending [the] complaint.’” Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015) (quoting Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993)). Because

the grounds for the district court’s dismissal “did not clearly preclude amendment,” id. at

630, we conclude that the court’s order is neither a final order nor an appealable

interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow Hodges to amend the complaint. Id. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2